DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Beack et al. (US Pub. 20100174548) discloses an apparatus for generating one or more audio output channels, wherein the apparatus comprises: a parameter processor for calculating output channel mixing information, and a downmix processor for generating the one or more audio output channels, wherein the downmix processor is configured to receive an audio transport signal comprising one or more audio transport channels, wherein two or more audio object signals are mixed within the audio transport signal, and wherein the number of the one or more audio transport channels is smaller than the number of the two or more audio object signals, wherein the audio transport signal depends on a first mixing rule and on a second mixing rule, wherein the first mixing rule indicates how to mix the two or more audio object signals to obtain a plurality of premixed channels, and wherein the second mixing rule indicates how to mix the plurality of premixed channels to obtain the one or more audio transport channels of the audio transport signal, wherein the parameter processor is configured to receive information on the second mixing rule, wherein the information on the second mixing rule indicates how to mix the plurality of premixed signals such that the one or more audio transport channels are obtained, wherein the parameter processor is configured to calculate the output channel mixing information depending on the information on the second mixing rule, and wherein the downmix processor is configured to generate the one or more audio output channels from the audio transport signal depending on the output channel mixing information.  
However, Beack fails to teach the combination of an apparatus for generating one or more audio output channels, wherein the apparatus comprises: a parameter processor for calculating output channel mixing information, and a downmix processor for generating the one or more audio output channels, wherein the downmix processor is configured to receive an audio transport signal comprising one or more audio transport channels, wherein two or more audio object signals are mixed within the audio transport signal, and wherein the number of the one or more audio transport channels is smaller than the number of the two or more audio object signals, wherein the audio transport signal depends on a first mixing rule and on a second mixing rule, wherein the first mixing rule indicates how to mix the two or more audio object signals to obtain a plurality of premixed channels, and wherein the second mixing rule indicates how to mix the plurality of premixed channels to obtain the one or more audio transport channels of the audio transport signal, wherein the parameter processor is configured to receive information on the second mixing rule, wherein the information on the second mixing rule indicates how to mix the plurality of premixed signals such that the one or more audio transport channels are obtained, wherein the parameter processor is configured to calculate the output channel mixing information depending on the information on the second mixing rule, and wherein the downmix processor is configured to generate the one or more audio output channels from the audio transport signal depending on the output channel mixing information; wherein the apparatus is configured to receive at least one of the audio objects number and a premixed channels number; or the parameter processor is configured to receive metadata information comprising position information for each of the two or more audio object signals, and the parameter processor is configured to determine the information on the first downmix rule depending on the position information of each of the two or more audio object signals.
Regarding independent claim 9, the prior art of record, Beack discloses an apparatus for generating an audio transport signal comprising one or more audio transport channels, wherein the apparatus comprises: an object mixer for generating the audio transport signal comprising the one or more audio transport channels from two or more audio object signals, such that the two or more audio object signals are mixed within the audio transport signal, and wherein the number of the one or more audio transport channels is smaller than the number of the two or more audio object signals, and an output interface for outputting the audio transport signal, wherein the object mixer is configured to generate the one or more audio transport channels of the audio transport signal depending on a first mixing rule and depending on a second mixing rule, wherein the first mixing rule indicates how to mix the two or more audio object signals to obtain a plurality of premixed channels, and wherein the second mixing rule indicates how to mix the plurality of premixed channels to obtain the one or more audio transport channels of the audio transport signal, and wherein the output interface is configured to output information on the second mixing rule.  
However, Beack fails to teach the combination of an apparatus for generating an audio transport signal comprising one or more audio transport channels, wherein the apparatus comprises: an object mixer for generating the audio transport signal comprising the one or more audio transport channels from two or more audio object signals, such that the two or more audio object signals are mixed within the audio transport signal, and wherein the number of the one or more audio transport channels is smaller than the number of the two or more audio object signals, and an output interface for outputting the audio transport signal, wherein the object mixer is configured to generate the one or more audio transport channels of the audio transport signal depending on a first mixing rule and depending on a second mixing rule, wherein the first mixing rule indicates how to mix the two or more audio object signals to obtain a plurality of premixed channels, and wherein the second mixing rule indicates how to mix the plurality of premixed channels to obtain the one or more audio transport channels of the audio transport signal, and wherein the output interface is configured to output information on the second mixing rule, wherein the object mixer is configured to generate the one or more audio transport channels of the audio transport signal depending on a first matrix (P), wherein the first matrix (P) indicates how to mix the plurality of premixed channels to obtain the one or more audio transport channels of the audio transport signal, and depending on a second matrix (Q), wherein the second matrix (Q) indicates how to mix the plurality of premixed channels to obtain the one or more audio transport channels of the audio transport signal, and wherein the parameter processor is configured to output a plurality of coefficients of the second      matrix (Q) as the information on the second mixing rule; or the object mixer is configured to receive position information for each of the two or more audio object signals, and wherein the object mixer is configured to determine the first mixing rule depending on the position information of each of the two or more audio object         signals.  The distinct features, as disclosed in independent claims 1 and 9 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654